Exhibit 10.4

DECOMMISSIONING TRUST AGREEMENT

Dated as of April 1, 2006

between

EL PASO ELECTRIC COMPANY

and

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

As Decommissioning Trustee

for

Palo Verde Unit 3

Palo Verde Unit 3 Nuclear Decommissioning Trust



--------------------------------------------------------------------------------

DECOMMISSIONING TRUST AGREEMENT

FOR PALO VERDE NUCLEAR GENERATING STATION

UNIT 3

This Decommissioning Trust Agreement (the “Agreement”), to be effective as of
April 1, 2006 (the “Effective Date”), between Wells Fargo Bank, National
Association, a national banking association (“Decommissioning Trustee”) and El
Paso Electric Company, a Texas corporation (“El Paso”).

The Nuclear Regulatory Commission (“NRC”), an agency of the United States of
America, pursuant to the Atomic Energy Act of 1954, as amended, and the Energy
Reorganization Act of 1974, has promulgated regulations codified in Title 10,
Chapter 1 of the Code of Federal Regulations, Part 50, as amended. These
regulations, applicable to El Paso, require that each holder of a license issued
pursuant thereto must provide assurance that funds will be available for
Decommissioning.

El Paso and others entered into the Arizona Nuclear Power Project Participation
Agreement executed as of August 23, 1973 (the “ANPP Participation Agreement”).
Amendment 13 to the ANPP Participation Agreement, effective June 15, 1991,
requires El Paso to establish and maintain funds for the accumulation, over a
period not in excess of the remaining term of the operating license for Unit 3
and the period thereafter until completion of Decommissioning, of funds
sufficient to pay Decommissioning Cost.

In addition, El Paso is required by the Public Utility Commission of Texas
(“PUCT”), the New Mexico Public Regulation Commission (“NMPRC”), the Federal
Energy Regulatory Commission and the Nuclear Regulatory Commission to establish
a source of funds to pay for Decommissioning.

Under Applicable Tax Law, certain federal income tax benefits are available to
El Paso from establishing and making contributions to a “Nuclear Decommissioning
Reserve Fund” for Unit 3. In order to satisfy its obligations under the ANPP
Participation Agreement, to comply with the requirements of the governmental
authorities referred to above, and to obtain such federal income tax benefits,
on December 1, 1987, El Paso entered into a Decommissioning Trust Agreement,
which was amended by Amendment No. 1 dated September 1, 1991 (the “Original
Agreement”), creating two decommissioning trust funds to provide external funds
for Decommissioning, for purposes of this Agreement designated as the
Decommissioning Trust Fund and the Second Fund. The Decommissioning Trust Fund
is intended at all times to qualify as a “Nuclear Decommissioning Reserve Fund”
under Applicable Tax Law.

On January 9, 1996, in Cause No. 92-10148-FM, styled In re: El Paso Electric
Company, the United States Bankruptcy Court for the Western District of Texas
(Austin Division) entered an order confirming the Fourth Amended Plan of
Reorganization of El Paso (the “Plan”). In accordance with the Plan, which
became effective on February 12, 1996, El Paso and Decommissioning Trustee
restated and amended the Original Agreement to ensure that the Decommissioning
Trust Fund and the Second Fund would continue to be held, managed and
distributed, without interruption, in accordance with the terms of the Original
Agreement, Applicable Law, and Applicable Tax Law.

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

2



--------------------------------------------------------------------------------

This Agreement, in turn, amends and restates the Original Agreement, as restated
and amended effective February 12, 1996, and as further restated and amended
effective December 24, 2003, to read in its entirety as follows and continues
the Decommissioning Trust Fund and the Second Fund.

Therefore, in consideration of the foregoing premises, the acceptance by
Decommissioning Trustee of the trusts created, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto restate and amend the Original Agreement, as restated and amended
effective February 12, 1996, as follows:

SECTION 1. Definitions; References to Sections. All capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings set
forth in Appendix A hereto. Unless otherwise stated, references to a “Section”
are to a section of this Agreement.

SECTION 2. Creation of Trust Funds. El Paso has established and hereby confirms
the establishment with Decommissioning Trustee of the Decommissioning Trust Fund
and the Second Fund (each a “Fund” and together the “Funds”). Each Fund shall
include: (A) all cash and investments thereof, as more specifically described in
Section 7; (B) all dividends, interest, cash, instruments, and other property
from time to time received, receivable, or otherwise distributed or
distributable in respect of or in exchange for any or all such investments;
(C) all rights and privileges with respect to such investments; and (D) all
proceeds of any of the foregoing and any property of any character whatsoever
into which any of the foregoing may be converted.

SECTION 3. Purpose of Trust Funds; Tax Qualification. The Funds are for the
accumulation and funding of amounts to pay costs, liabilities, and expenses of
Decommissioning, including the accumulation, over a period not in excess of the
remaining term of the operating license for Unit 3 and the period thereafter
until completion of Decommissioning, of amounts which are sufficient to pay
Decommissioning Cost. The Decommissioning Trust Fund, but not the Second Fund,
is intended at all times to qualify as a “Nuclear Decommissioning Reserve Fund”
under Applicable Tax Law. El Paso and the applicable Fiduciary Investment
Manager(s), if any, and Decommissioning Trustee (but with respect to
Decommissioning Trustee only as to those assets of the Funds that are not under
the direction of a Fiduciary Investment Manager) shall seek to obtain the best
possible tax treatment of amounts collected for nuclear plant decommissioning;
and in this regard, El Paso and the applicable Fiduciary Investment Manager(s),
if any, and Decommissioning Trustee (but with respect to Decommissioning Trustee
only as to those assets of the Funds that are not under the direction of a
Fiduciary Investment Manager) shall take maximum advantage of tax deductions and
credits when it is consistent with sound business practices to do so. The assets
of the Decommissioning Trust Fund must be used as authorized by section 468A of
the Code and shall be used exclusively:

(A) subject to the limitations and conditions of Section 9, to satisfy, in whole
or in part, El Paso’s obligation to pay for Decommissioning;

(B) subject to the limitations and conditions of Section 8, to pay Expenses; and

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

3



--------------------------------------------------------------------------------

(C) to the extent not currently required for the uses described in (A) and
(B) above, and subject to the limitations and conditions of Section 7, for
investment in Qualified Investments.

The Funds shall be used exclusively for Decommissioning of Unit 3. This
Agreement may not be amended so as to violate section 468A of the Code or the
regulations thereunder.

SECTION 4. Declaration and Acceptance of Trust. Decommissioning Trustee accepts
the trusts created hereby and declares that it will hold and administer all
estate, right, title, and interest in and to each Fund upon the trusts set forth
herein, but only on the terms of this Agreement, and agrees to receive and
disburse all moneys and investments constituting any part of each Fund in
accordance with this Agreement. No implied duties or obligations shall be read
into this Agreement against Decommissioning Trustee. Decommissioning Trustee
shall not commit any act, enter into any transaction, or permit any act or
transaction to occur that is an “act of self dealing” between the
Decommissioning Trust Fund and “a disqualified person” as those terms are
defined by Applicable Tax Law, and, if such an act occurs, Decommissioning
Trustee shall promptly take all necessary steps to correct it as soon as it has
knowledge of the occurrence.

SECTION 5. Ownership of Funds. Not in limitation of its fiduciary duty
hereunder, title to any and all property held in each Fund shall be held by
Decommissioning Trustee in its name as trustee as owner of record. At all times,
Decommissioning Trustee shall follow the directives of (A) the applicable
Fiduciary Investment Manager, if any, with respect to exercising any and all
corresponding voting, consensual, and other rights accruing to the owner of such
property in connection with such property, and, except as provided in this
subsection 5.(A), (B) El Paso with respect to exercising any and all such
voting, consensual, and other rights. Decommissioning Trustee shall have the
right, in its name, as trustee upon prior written notice to El Paso, to settle,
compromise, prosecute, or defend any action, claim, or proceeding with respect
to any and all property held in each Fund. Subject to the provisions of this
Agreement, Decommissioning Trustee may sell, assign, endorse, pledge, transfer,
and make any agreement respecting, or otherwise deal with, any and all property
held in each Fund; provided, however, that except as required by Section 7,
nothing herein contained shall be construed as requiring or obligating
Decommissioning Trustee to make any inquiry as to the nature or sufficiency of
any payment received by it, to present or file any claim or notice, or to take
any action with respect to any of the property held in each Fund. It is not the
duty of Decommissioning Trustee or a Fiduciary Investment Manager to ensure that
the Funds are adequate to pay for Decommissioning.

SECTION 6. Payments into the Funds. From time to time, but not less than
quarter-annually, El Paso shall pay amounts into one or both of the Funds. El
Paso may deposit all or any part of any payment entirely into the
Decommissioning Trust Fund, entirely into the Second Fund, or partly into each
in whatever proportion El Paso shall determine in its discretion; except that,
if a deduction is allowed under Applicable Tax Law for payments into the
Decommissioning Trust Fund, El Paso shall not make, and Decommissioning Trustee
shall not accept, any payment into such Fund unless such payment (a) is in cash,
to the extent Applicable Tax Law requires the payment to be in cash, and
(b) complies with the amount limitation imposed by Applicable Tax Law and a
deduction pursuant to Applicable Tax Law is allowed for the entire payment.
Decommissioning Trustee may accept from El Paso, as proof that these

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

4



--------------------------------------------------------------------------------

conditions are satisfied, a certificate executed by El Paso as to compliance
with the amount limitation and deductibility of such payment, and, unless
Decommissioning Trustee has actual knowledge to the contrary, Decommissioning
Trustee may rely on such certificate without further inquiry or verification.

SECTION 7. Investment of Funds.

(A) Decommissioning Trustee. Any amounts held by Decommissioning Trustee in each
Fund shall be invested and reinvested by it from time to time, but only in
Qualified Investments; provided, however, if El Paso has delivered to
Decommissioning Trustee a copy of an order of a state or federal regulatory
agency that El Paso certifies is binding on El Paso and limits the investments
in which all or a part of either Fund may be invested, the investment of such
Fund shall not violate such order. A Fiduciary Investment Manager appointed by
El Paso may direct investments and reinvestments of the Funds by written
direction which shall certify that the directed investment qualifies as an
investment in Qualified Investments and is within the limitation set forth in
the preceding sentence. Decommissioning Trustee may rely upon such direction and
certification without further inquiry or verification unless Decommissioning
Trustee has actual knowledge that the directed investment does not satisfy the
conditions and limitations of this Section 7.

In performing its duties and exercising its powers as Decommissioning Trustee
hereunder, and in performing any investment management functions hereunder,
Decommissioning Trustee shall comply with the following:

(i) it shall add all income, including interest, earned on the corpus of each
Fund to such corpus as a part thereof, and shall owe the same duties with regard
to such income as it owes with regard to such corpus;

(ii) it shall have the continuing duty to review the assets of each Fund to
determine the appropriateness of the investments consistent with all terms,
provisions and limitations of this Agreement, including without limitation to
ensure compliance with the provisions of the investment guidelines of this
Section 7, any order of a state or regulatory agency limiting investments that
El Paso has delivered and certified to Decommissioning Trustee as provided
above, and any other applicable governing regulations;

(iii) it shall not lend all or any part of either Fund to itself or to any of
its officers or directors or permit any act of “self-dealing” prohibited by
Applicable Tax Law;

(iv) it shall not invest or reinvest amounts in either Fund with, or in any
instrument or security issued by, itself or any of its officers or directors,
except that it may invest or reinvest amounts in the Funds in time deposits,
demand deposits, or money market accounts of Decommissioning Trustee, and except
that it may invest amounts in the Funds in mutual funds that contain securities
issued by Decommissioning Trustee provided such securities constitute no more
than five percent (5%) of the fair market value of the assets of such mutual
funds at the time of the investment;

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

5



--------------------------------------------------------------------------------

(v) it shall not invest or reinvest amounts in either Fund with, or in any
instrument or security issued by, El Paso, its subsidiaries or affiliates or
their successors or assigns, except that it may invest or reinvest amounts in
the Funds in mutual funds that contain securities issued by El Paso provided
such securities constitute no more than five percent (5%) of the fair market
value of the assets of such mutual funds at the time of the investment; and

(vi) Notwithstanding anything to the contrary in this Agreement, if directed by
El Paso, Decommissioning Trustee shall hold and maintain one or both of the
Funds in a segregated account and invest and administer such Fund(s) separately
from the assets of Decommissioning Trustee or other trusts.

(B) Fiduciary Investment Manager. Any amount of each Fund directed to be
invested by a Fiduciary Investment Manager shall be invested and reinvested by
Decommissioning Trustee as directed by such Fiduciary Investment Manager from
time to time, but only in Qualified Investments; provided, however, if El Paso
has delivered to a Fiduciary Investment Manager a copy of an order of a state or
federal regulatory agency that El Paso certifies is binding on El Paso and
limits the investments in which all or a part of a Fund may be invested, the
investment of such Fund shall not violate such order. A Fiduciary Investment
Manager appointed by El Paso may direct investments and reinvestments of the
Funds by written direction which shall certify that the directed investment
qualifies as an investment in Qualified Investments and is within the limitation
set forth in the preceding sentence. Decommissioning Trustee may rely upon such
written direction and certification without further inquiry or verification
unless Decommissioning Trustee has actual knowledge that the directed investment
does not satisfy the conditions and limitations of this Section 7.

In performing its duties and exercising its powers as a Fiduciary Investment
Manager hereunder, a Fiduciary Investment Manager shall comply with the
following:

(i) it shall direct the addition of all income, including interest, earned on
the corpus of each Fund subject to its direction to such corpus as a part
thereof, and shall owe the same duties with regard to such income as it owes
with regard to such corpus;

(ii) it shall have a continuing duty to review the assets of each Fund subject
to its direction to determine the appropriateness of the investments consistent
with all terms, provisions and limitations of this Agreement, including without
limitation to ensure compliance with the provisions of the investment guidelines
of this Section 7, any order of a state or regulatory agency limiting
investments that El Paso has delivered to such Fiduciary Investment Manager as
hereinabove provided and any other applicable governing regulations;

(iii) it shall not direct the lending of all or any part of either Fund to
itself or to any of its officers or directors or permit any act of
“self-dealing” prohibited by Applicable Tax Law;

(iv) it shall not direct the investment or reinvestment of amounts in either
Fund with, or in any instrument or security issued by, itself or any of its
officers or directors;

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

6



--------------------------------------------------------------------------------

(v) it shall not invest or reinvest amounts in either Fund with, or in any
instrument or security issued by, Decommissioning Trustee or any of
Decommissioning Trustee’s officers or directors, except that it may invest or
reinvest amounts in the Funds in time deposits, demand deposits, or money market
accounts of Decommissioning Trustee, and except that it may invest amounts in
the Funds in mutual funds that contain securities issued by Decommissioning
Trustee provided such securities constitute no more than five percent (5%) of
the fair market value of the assets of such mutual funds at the time of the
investment;

(vi) it shall not direct the investment or reinvestment of amounts in either
Fund with, or in any instrument or security issued by El Paso, its subsidiaries
or affiliates or associates or their successors or assigns of El Paso, except
that it may direct the investment or reinvestment of amounts in the Funds in
mutual funds that contain securities issued by El Paso provided such securities
constitute no more than five percent (5%) of the fair market value of the assets
of such mutual funds at the time of the investment; and

(vii) it shall provide Decommissioning Trustee directives concerning voting,
consensual, and other rights and powers accruing in connection with assets of
the Funds subject to such Fiduciary Investment Manager’s direction.

(C) General. It is the intent of El Paso that neither Decommissioning Trustee
nor a Fiduciary Investment Manager shall have any powers that are greater than
those provided to trustees under the Texas Trust Code or that are inconsistent
with the limitations that are set out in this Section 7.

(D) Investments Standards. To the extent not inconsistent with the other
provisions of this Section 7 and to the extent that Decommissioning Trustee does
not currently require the assets of the Funds for the purpose of satisfying the
liability of El Paso for Decommissioning and to pay Expenses:

(i) Decommissioning Trustee shall, in connection with investing and reinvesting
assets of the Funds, exercise the same standard of care that a reasonable person
would exercise in the same circumstances; provided, however, that this
subsection 7.(D)(i) shall apply only as to those assets of the Funds that are
not subject to the direction of a Fiduciary Investment Manager; and

(ii) a Fiduciary Investment Manager appointed to direct the investment and
reinvestment of all or any portion of the assets of the Funds shall, with
respect to such assets subject to its direction, exercise the same degree of
care that a reasonable person would exercise in the same circumstances.

For purposes of this subsection entitled “Investment Standards”, a “reasonable
person” means a prudent investor as described in Restatement of the Law,
(Third), Trusts, Section 227, including the general comments and reporter’s
notes with respect thereto.

(E) Qualified Investments. Qualified Investments include those investments
meeting the investment standards, limitations, conditions, and requirements
prescribed in the foregoing

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

7



--------------------------------------------------------------------------------

subsections of this Section 7 and the following criteria which may be amended by
El Paso upon written notice to Decommissioning Trustee and each Fiduciary
Investment Manager.

(i) Investment Portfolio Goals. The Funds shall be invested consistent with the
goals set forth in this subsection 7.(E)(i).

 

  (a) Assets of the Decommissioning Trust Fund shall be invested only as
permitted for a “Nuclear Decommissioning Reserve Fund” under Applicable Tax Law.

 

  (b) Assets of the Funds shall be invested with a goal of earning a reasonable
return commensurate with the need to preserve the value of the assets of the
Funds.

 

  (c) In keeping with prudent investment practices, the portfolio of securities
held in the Funds shall be diversified to the extent reasonably feasible given
the size of the Funds.

 

  (d) Asset allocation and the acceptable risk level of the assets of the Funds
should take into account market conditions, the time horizon remaining before
the commencement and completion of Decommissioning, and the funding status of
the Funds. While maintaining an acceptable risk level consistent with the goal
referenced in subsection 7.(E)(i)(b) of this Section 7, the investment emphasis
when the remaining life of the liability, as defined in subsection
7.(E)(ii)(d)(4) of this subsection, exceeds five years should be to maximize net
long-term earnings. The investment emphasis in the remaining investment period
of the Funds should be on current income and the preservation of each Fund’s
assets.

 

  (e) In selecting investments, the impact of the investment on the volatility
and expected return of the assets of the Funds, net of fees, commissions,
expenses, and taxes should be considered.

(ii) General Requirements. The restrictions contained in this subsection
7.(E)(ii)apply to the Decommissioning Trust Fund and Second Fund in the
aggregate. For purposes of this subsection 7.(E)(ii), a commingled funds is
defined as a professionally managed investment fund of fixed-income or equity
securities established by an investment company regulated by the Securities
Exchange Commission or a bank regulated by the Office of the Comptroller of the
Currency.

 

  (a) Diversification. For the purpose of this subsection 7.(E)(ii)(a), a
commingled or mutual fund is not considered a security; rather, the
diversification standard applies to all securities, including the individual
securities held in commingled or mutual funds. Once the portfolio of securities
(including those held in commingled or mutual funds) held in the Funds contains
securities with an

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

8



--------------------------------------------------------------------------------

       aggregate value in excess of $20 million, it shall be diversified such
that:

 

  (1) no more than five percent (5%) of the securities held may be issued by one
entity, with the exception of the federal government, its agencies and
instrumentalities; and

 

  (2) the portfolio shall contain at least 20 different issues of securities,
and municipal securities and real estate investments shall be diversified as to
geographic region.

 

  (b) Derivatives. The use of derivative securities in the Funds is limited to
those whose purpose is to enhance returns of the Funds without a corresponding
increase in risk or to reduce risk of the assets of the Funds. Derivatives may
not be used to increase the value of the assets of the Funds by any amount
greater than the value of the underlying securities. Prohibited derivative
securities include, but are not limited to, mortgage strips; inverse floating
rate securities; leveraged investments or internally leveraged securities;
residual and support tranches of collateralized mortgage obligations; tiered
index bonds or other structured notes whose return characteristics are tied to
non-market events; uncovered call/put options; large counter-party risk through
over-the-counter options, forwards and swaps; and instruments with similar
high-risk characteristics.

 

  (c) Leverage. The use of leverage (borrowing) to purchase securities or the
purchase of securities on margin for a Fund is prohibited.

 

  (d) Investment limits in equity securities. The following investment limits
shall apply to the percentage of the aggregate market value of all non-fixed
income investments relative to the total portfolio market value:

 

  (1) except as noted in subsection 7.(E)(2)(b), when the weighted average
remaining life of the liability exceeds 5 years, the equity cap shall be sixty
percent (60%);

 

  (2) when the weighted average remaining life of the liability ranges between 5
years and 2.5 years, the equity cap shall be thirty percent (30%). Additionally,
during all years in which expenditures for Decommissioning occur, the equity cap
shall also be thirty percent (30%);

 

  (3) when the weighted average remaining life of the liability is less than 2.5
years, the equity cap shall be zero percent (0%);

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

9



--------------------------------------------------------------------------------

  (4) for purposes of this subsection 7.(E)(ii)(4), the weighted average
remaining life in any given year is defined as the weighted average of years
between the given year and the years of each Decommissioning outlay, where the
weights are based on each year’s expected Decommissioning expenditures divided
by the amount of the remaining liability in that year; and

 

  (5) should the market value of non-fixed income investments, measured monthly,
exceed the appropriate cap due to market fluctuations, the market value of the
non-fixed income investments shall be reduced below the cap as soon as
practicable. Such reductions may be accomplished by investing all future
contributions to a Fund in debt securities as is necessary to reduce the market
value of the non-fixed income investments below the cap, or if prudent, by the
sale of equity securities.

(iii) Specific Investment Restrictions. The restrictions contained in this
subsection 7.(E)(iii). apply to the Decommissioning Trust Fund and the Second
Fund in the aggregate.

 

  (a) Fixed-income investments. Assets of the Funds shall not be invested in
corporate or municipal debt securities that have a bond rating below investment
grade “BBB-” by Standard & Poor’s Corporation or “Baa3” by Moody’s Investor’s
Service) at the time that the securities are purchased. If the debt rating of a
company or municipality issuing the particular debt security falls below
investment grade at some time after the security was purchased, the
appropriateness of continuing to hold such security shall be reexamined. The
overall portfolio of debt instruments shall have a quality level, measured
quarterly not below an “AA” grade by Standard & Poor’s Corporation or “Aa2” by
Moody’s Investor’s Service. In calculating the quality of the overall portfolio,
debt securities issued by the federal government shall be considered as having
an “AAA” rating.

 

  (b) Equity Investments.

 

  (1) At least seventy percent (70%) of the aggregate market value of the equity
assets of the Funds, including the individual securities in commingled funds,
shall have a quality ranking from a major rating service such as the earnings
and dividend ranking for common stock by Standard and Poor’s or the quality
rating of Ford Investor Services. Further, the overall portfolio of ranked
equities shall have a weighted average quality rating equivalent to the
composite rating of the Standard and Poor’s 500 Index

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

10



--------------------------------------------------------------------------------

assuming equal weighting of each ranked security in the Index. If the quality
rating, measured quarterly, falls below the minimum quality standard, the
quality level of the equity assets of the Funds shall be increased to the
required level as soon as is practicable and prudent: and

 

  (2) assets of the Funds shall not be invested in equity securities if the
issuer has a capitalization of less than $100 million.

 

  (c) Commingled funds. The following guidelines shall apply to the investments
made through commingled funds. Examples of commingled funds appropriate for
investment by nuclear decommissioning trust funds include United States
equity-indexed funds, actively managed United States equity funds, balanced
funds, bond funds, real estate investment trusts, and international funds.

 

  (1) The commingled funds should be selected consistent with the investment
goals specified in subsection 7.(E)(i) and the general requirements in
subsection 7.(E)(ii);

 

  (2) in evaluating the appropriateness of a particular commingled fund, the
following duties shall be of a continuing nature:

 

  (I) a duty to determine whether the fund manager’s fee schedule for managing
the fund is reasonable, when compared to fee schedules of other such managers;

 

  (II) a duty to investigate and determine whether the past performance of the
investment manager in managing the commingled fund has been reasonable relative
to prudent investment and utility decommissioning trust practices and standards;
and

 

  (III) a duty to investigate the reasonableness of the net after-tax return and
risk of the commingled fund relative to similar funds, and the appropriateness
of the commingled fund within all of the assets of the Funds;

 

  (3) the payment of load fees shall be avoided; and

 

  (4) commingled funds focused on specific market sectors or concentrated in a
few holdings shall be used only as necessary to balance the Funds’ overall
investment portfolio mix.

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

11



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 7, nothing in this Section 7
shall be construed to permit any investment otherwise prohibited by any other
provision of this Agreement, Applicable Law, or Applicable Tax Law. This
Agreement and the investments of the Funds shall be interpreted and construed in
a manner consistent with the parties’ intention that this Agreement and the
Funds at all times comply with all requirements of the Nuclear Regulatory
Commission and other applicable governmental regulations and rules, including
without limitation the rules of the PUCT, the NMPRC, and the Federal Energy
Regulatory Commission, including but not limited to the “Final Rule” regarding
the formation, organization and purposes of nuclear plant decommissioning trust
funds and for fund investments issued June 16, 1995, as may be amended from time
to time.

SECTION 8. Expenses; Indemnification. El Paso shall pay all Expenses and,
subject to Section 9.(D), may direct Decommissioning Trustee, in writing, to pay
specified Expenses of a Fund from such Fund. El Paso shall certify in writing to
Decommissioning Trustee whether and the extent to which an item is an Expense of
a specified Fund and whether Applicable Tax Law permits its payment out of the
assets of the Fund; and Decommissioning Trustee may, unless it has actual
knowledge to the contrary, rely upon such certification without further inquiry
or verification.

Except to the extent Decommissioning Trustee has actual knowledge to the
contrary, Decommissioning Trustee shall be fully protected in relying upon the
existence of any fact or state of facts represented to it in writing by El Paso
or a duly appointed Fiduciary Investment Manager.

Except with respect to liability or fiduciary responsibility for any error or
loss that may result by reason of the exercise or non-exercise of the duties,
obligations, and/or fiduciary responsibility which are allocated to
Decommissioning Trustee herein which is determined to be the result of
Decommissioning Trustee’s own negligence or willful misconduct, El Paso shall
indemnify Decommissioning Trustee, directly from El Paso’s own assets (including
the proceeds of any insurance policy the premiums of which are paid from El
Paso’s own assets), from and against any and all claims, demands, losses,
damages, expenses (including, by way of illustration and not limitation,
reasonable attorneys’ fees and other legal and litigation costs), judgments, and
liabilities arising from, out of, or in connection with the administration or
investment of the Funds. Decommissioning Trustee shall not be liable for any
action taken by Decommissioning Trustee or any failure to act by Decommissioning
Trustee if the action taken or the failure to act was directed by El Paso or a
Fiduciary Investment Manager, if Decommissioning Trustee reasonably relied on
such direction. This Section 8 shall survive the termination of this Agreement.

SECTION 9. Payments and Distributions from the Funds.

(A) Subject to the other provisions of this Section 9, Decommissioning Trustee
shall make payments out of the Funds upon presentation by El Paso of (A) a
certificate signed by El Paso (i) instructing Decommissioning Trustee to
disburse amounts in the Funds in a manner designated in such certificate for
purposes of paying for Decommissioning and (ii) certifying that disbursements,
if any, directed to be made from assets of the Decommissioning Trust Fund are
for payment of only those costs, liabilities, and expenses of Decommissioning
that qualify as “nuclear decommissioning costs” under Applicable Tax law, and
(B) documentation reasonably

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

12



--------------------------------------------------------------------------------

acceptable to Decommissioning Trustee that such payment for Decommissioning is
due and payable.

(B) Upon termination of the Decommissioning Trust Fund under Applicable Tax Law,
El Paso may direct Decommissioning Trustee to transfer all property remaining in
the Decommissioning Trust Fund to El Paso for disbursement or distribution as
may then be provided by law. In addition, upon its receipt of a certificate
signed by El Paso certifying that Decommissioning has been completed under
Applicable Law and all costs of Decommissioning have been paid in full, all
property then held in both Funds shall be paid by Decommissioning Trustee to El
Paso for disbursement or distribution as may then be provided by law and the
Funds shall terminate.

(C) At any time and from time to time El Paso may direct Decommissioning Trustee
in writing to, and upon receipt of such direction Decommissioning Trustee shall,
subject to the applicable provisions of Section 9.(D), distribute to El Paso for
disbursement or distribution as then may be provided or permitted by law or
transfer from the Decommissioning Trust Fund to the Second Fund any:

(i) Deemed Distribution Amount that El Paso certifies in writing is deemed
distributed under Applicable Tax Law;

(ii) Excess Contribution that El Paso certifies in writing (a) has occurred
under Applicable Tax Law, and (b) is being transferred within the time permitted
for withdrawal or transfer of such Excess Contribution by Applicable Tax Law;
and

(iii) amount that El Paso certifies in writing may be transferred to the Second
Fund in accordance with Applicable Law and Applicable Tax Law by reason of the
disposition of all or a part of El Paso’s interest in or license to possess Unit
3.

(D) Notwithstanding any other provision in this Agreement, except for
(i) payments made under Section 8 for Expenses, (ii) to the extent allowed by
Applicable Law, Deemed Distribution Amounts and Excess Contributions transferred
to the Second Fund or distributed to El Paso under Section 9.(C), and
(iii) withdrawals made pursuant to 10 C.F.R. 50.82(a)(8) no disbursement or
payment from the Funds shall be made unless (a) thirty (30) business days prior
written notice of the intention to make such disbursement or payment has been
given to the Director, Office of Nuclear Reactor Regulation, and the Director,
Office of Nuclear Material Safety and Safeguards, and (b) Decommissioning
Trustee has not received written notice of an objection during such thirty
(30) day period from the Director, Office of Nuclear Reactor Regulation, or the
Director, Office of Nuclear Material Safety and Safeguards,. The notices
required by this Section 9.(D) may be made by or on behalf of Decommissioning
Trustee.

(E) Unless Decommissioning Trustee has actual knowledge to the contrary,
Decommissioning Trustee shall be fully protected in relying upon any certificate
described in Section 9 without further inquiry or verification.

SECTION 10. Further Assurances. El Paso agrees that it will, at its sole
expense, do all such further acts and things and execute and deliver all such
additional conveyances, assignments, agreements, and instruments, as may be
necessary or desirable or as

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

13



--------------------------------------------------------------------------------

Decommissioning Trustee may at any time reasonably request in connection with
the administration and enforcement of this Agreement, or relative to the Funds
or any part thereof, or in order to assure and confirm unto Decommissioning
Trustee its rights, powers, and remedies hereunder.

El Paso may provide general investment policies in writing to Decommissioning
Trustee or a Fiduciary Investment Manager, but may not engage in the day-to-day
management of the Funds or mandate, or itself make, individual investment
decisions except to the extent that El Paso retains the right under this
Agreement to approve investments in time deposits, demand deposits, or money
market accounts of Decommissioning Trustee, in mutual funds that contain
securities issued by Decommissioning Trustee (subject to the limitations
elsewhere herein set forth), or in mutual funds that contain securities issued
by El Paso, its subsidiaries or affiliates or their successors or assigns
(subject to the limitations elsewhere herein set forth).

El Paso will regularly supply to Decommissioning Trustee and to each Fiduciary
Investment Manager, and regularly update, essential information about Unit 3,
including its description, useful life, the Decommissioning plan that El Paso
intends to follow, El Paso’s anticipated liquidity needs once Decommissioning
begins, and any other information that Decommissioning Trustee and a Fiduciary
Investment Manager need to construct and maintain, over time, a sound investment
plan for the Funds. El Paso will monitor the performance of the Decommissioning
Trustee and each Fiduciary Investment Manager and, if necessary, replace them if
they are not properly performing assigned responsibilities

SECTION 11. Irrevocability and Modification. This Agreement is irrevocable and
may not be amended or modified except by a writing signed by the parties hereto
and approved, to the extent required by Applicable Law, by applicable regulatory
authority(s). The parties agree that they will execute any amendments requested
by El Paso that are necessary to secure and maintain the qualification of the
Decommissioning Trust Fund as a “Nuclear Decommissioning Reserve Fund” under
Applicable Tax Law and the deduction of contributions to such Fund as provided
by such law, or to comply with Applicable Law.

Not in limitation of the foregoing, if and to the extent that, now or in the
future, federal tax law may extend certain tax benefits to a trust fund or funds
that are created and maintained by El Paso for creation of a reserve or funds
for costs associated with Decommissioning (hereinafter in this Section 11
referred to as such “other trusts”) which such other trusts would qualify as a
“Nuclear Decommissioning Reserve Fund” under Applicable Tax Law, including
without limitation, Internal Revenue Code section 468A, only if established and
maintained pursuant to a single trust agreement for a particular nuclear power
plant, the parties hereto, upon the creation of such other trusts may amend this
Agreement by attaching hereto as an allonge the governing instruments by which
such other trusts may be created. In such event, such other trusts shall be
administered under the terms of this Agreement to the extent not inconsistent
with the governing instruments by which such other trusts may be created and
such other trusts shall thereafter be administered as separate funds under the
terms of this Agreement.

SECTION 12. Obligation for Decommissioning. Nothing in this Agreement and no act
or omission relating to the Funds shall be read, construed, understood, or
interpreted to place any obligation whatsoever on Decommissioning Trustee or a
Fiduciary Investment Manager

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

14



--------------------------------------------------------------------------------

relating to Decommissioning or any Decommissioning Cost, all of which shall at
all times remain the sole obligation of El Paso.

SECTION 13. Governing Law. This Agreement shall be deemed to be a contract made
in Texas for all purposes and shall be construed in accordance with and governed
by the laws of such State, including the provisions of the Texas Trust Code,
with respect to all matters of construction, validity, and performance.

SECTION 14. Resignation and Replacement of Decommissioning Trustee or Fiduciary
Investment Manager.

(A) Decommissioning Trustee may resign at any time without cause by giving at
least 30 days prior written notice to El Paso, and El Paso may remove
Decommissioning Trustee at any time with or without cause by giving written
notice to Decommissioning Trustee, such resignation or removal to be effective
on the acceptance of appointment by a successor Decommissioning Trustee under
this Section 14. In case of the resignation or removal of Decommissioning
Trustee, El Paso may appoint a successor Decommissioning Trustee by an
instrument signed by El Paso. If a successor Decommissioning Trustee shall not
have been appointed by El Paso within 30 days after the giving of such written
notice of resignation or removal, Decommissioning Trustee or El Paso may apply
to any court of competent jurisdiction to appoint a successor Decommissioning
Trustee to act until such time, if any, as a successor Decommissioning Trustee
shall have been appointed by El Paso and shall have accepted its appointment
under this Section 14. Any successor Decommissioning Trustee so appointed by
such court shall immediately and without further act be superseded by any
successor Decommissioning Trustee appointed by El Paso as provided above.

(i) In appointing a Decommissioning Trustee, El Paso shall have the following
duties which will be of a continuing nature:

 

  (a) a duty to determine whether Decommissioning Trustee’s fee schedule for
administering the trust is reasonable when compared to other institutional
trustees rendering similar services;

 

  (b) a duty to investigate and determine whether the past administration of
trusts by Decommissioning Trustee has been reasonable;

 

  (c) a duty to investigate and determine whether the financial stability and
strength of Decommissioning Trustee is adequate;

 

  (d) a duty to investigate and determine whether Decommissioning Trustee is in
compliance with the requirements of this Agreement; and

 

  (e) a duty to investigate any other factors which may bear on whether
Decommissioning Trustee is suitable.

(ii) Any successor Decommissioning Trustee, however appointed, shall execute and
deliver to the predecessor Decommissioning Trustee an instrument accepting such
appointment, and thereupon such successor Decommissioning Trustee, without

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

15



--------------------------------------------------------------------------------

further act, shall become vested with all the estates, properties, rights,
powers, duties, and trusts of the predecessor Decommissioning Trustee with like
effect as if originally named as Decommissioning Trustee herein; and such
predecessor Decommissioning Trustee shall duly assign, transfer, deliver, and
pay over to such successor Decommissioning Trustee all moneys or other property
then held by such predecessor Decommissioning Trustee upon the trusts expressed
in this Agreement, shall do all acts necessary to vest title of record in such
successor Decommissioning Trustee, and shall transfer and deliver to such
successor Decommissioning Trustee copies of all records pertaining to the Funds
and this Agreement. In addition, upon the written request of such successor
Decommissioning Trustee, such predecessor Decommissioning Trustee shall execute
and deliver to such successor Decommissioning Trustee an instrument transferring
to such successor Decommissioning Trustee, upon the trusts expressed in this
Agreement, all the estates, properties, rights, power, duties, and trusts of
such predecessor Decommissioning Trustee.

(iii) Any successor Decommissioning Trustee, however appointed, shall be a bank
or trust company with trust powers incorporated and doing business in the United
States of America and having net worth of at least $150,000,000, if there be
such an institution willing, able and legally qualified to perform the duties of
Decommissioning Trustee hereunder upon reasonable or customary terms; provided
however, that in calculating the $150,000,000 net worth requirement, the net
worth of the Decommissioning Trustee’s parent corporation and/or affiliates may
be taken into account only if such entities guarantee Decommissioning Trustee’s
responsibilities to the Funds.

(iv) Any corporation into which Decommissioning Trustee may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which Decommissioning Trustee
shall be a party, or any corporation to which substantially all the corporate
trust business of Decommissioning Trustee may be transferred, shall, subject to
the terms of subsection 14(A)(iii), be Decommissioning Trustee under this
Agreement without further act.

(v) No successor Decommissioning Trustee (other than a successor by reason of an
event described in Section l4(A)(iv)) shall be liable for any act, omission or
breach of trust by a predecessor Decommissioning Trustee, whether or not such
successor Decommissioning Trustee knows or should have known of such act,
omission, or breach of trust, and shall have no duty to compel redress of any
breach of trust by a predecessor Decommissioning Trustee.

(B) If a Fiduciary Investment Manager is appointed by El Paso hereunder, such
appointment shall be made in writing; however, El Paso may not serve as a
Fiduciary Investment Manager. A Fiduciary Investment Manager may resign at any
time without cause by giving at least thirty (30) days prior written notice to
El Paso, and El Paso may remove a Fiduciary Investment Manager at any time with
or without cause by giving written notice to such Fiduciary Investment Manager.
The resignation or removal of a Fiduciary Investment Manager is not conditioned
on the acceptance of appointment by a successor Fiduciary Investment Manager
under this Section 14; provided, however, that if a Fiduciary Investment Manager
other than the Decommissioning Trustee resigns or is removed and is not replaced
by El Paso,

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

16



--------------------------------------------------------------------------------

Decommissioning Trustee shall, at that time, assume all investment
responsibilities of such Fiduciary Investment Manager.

(i) In appointing a Fiduciary Investment Manager, El Paso shall have the
following duties which will be of a continuing nature:

 

  (a) a duty to determine whether such Fiduciary Investment Manager’s fee
schedule for investment management services is reasonable when compared to other
such managers;

 

  (b) a duty to investigate and determine whether the past performance of such
Fiduciary Investment Manager in managing investments has been reasonable;

 

  (c) a duty to investigate and determine whether the financial stability and
strength of such Fiduciary Investment Manager is adequate for purposes of
liability;

 

  (d) a duty to investigate and determine whether such Fiduciary Investment
Manager is in compliance with the requirements of its investment management
agreement and this Agreement as it relates to investments and to such Fiduciary
Investment Manager; and

 

  (e) a duty to investigate any other factors which may bear on whether such
Fiduciary Investment Manager is suitable.

SECTION 15. Successors and Assigns; Additional Parties. This Agreement shall be
binding upon and inure to the benefit of each party and its successors and
permitted assigns.

SECTION 16. Termination of Funds. If not otherwise terminated sooner in
accordance with the terms of this Agreement, each Fund shall end on the earlier
of (A) the date specified in a written agreement between El Paso and
Decommissioning Trustee and (B) the date that is twenty-one (21) years less one
day after the death of the last survivor of the descendants of Joseph P.
Kennedy, the father of President John F. Kennedy, that were living on April 1,
1986. Upon such termination, all of the assets of the Funds shall be distributed
to El Paso. Notwithstanding the foregoing provisions of this Section 16, if one
or both of the Funds shall be or become valid under Applicable Law for a period
subsequent to the date set out in Section 16(B) (or, without limiting the
generality of the foregoing, if legislation shall become effective providing for
the validity or permitting the creation of such a fund for a period in gross
exceeding the period for which such Fund is hereinabove stated to extend and be
valid), then such Fund shall not terminate as aforesaid but shall extend to and
continue in effect until (but only if such nontermination and extension shall
then be valid under Applicable Law) such time as such Fund shall, under
Applicable Law, cease to be valid.

SECTION 17. Accountings; Tax Returns and Reports; Audits. Decommissioning
Trustee shall keep accurate and detailed records and accounts of all
investments, receipts, disbursements and other transactions of the Funds. All
accounts, books, and records relating to the Funds shall be open to inspection
and audit at all reasonable times by El Paso, its designee or an applicable
governmental agency having jurisdiction over the Funds.

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

17



--------------------------------------------------------------------------------

Within thirty (30) business days after the end of each calendar month and within
thirty (30) business days after the close of each annual accounting period of
each Fund, and as soon as reasonably practicable after the resignation or
removal of a Decommissioning Trustee has become effective, Decommissioning
Trustee shall furnish to El Paso a written account setting forth all
(A) investments, receipts, disbursements, and other transactions effected by it
during such month or year, as applicable, or during the part of the month or
year to the date any such resignation or removal is effective, as applicable,
and containing a description of all assets, including but not limited to all
securities, purchased and sold (the description of the securities purchased must
state the price at which each individual security was purchased), the cost or
net proceeds of sale, and the securities and investments held at the end of such
period, (B) the gains or losses realized by each Fund upon sales or other
disposition of its assets, (C) the increase or decrease in the value of each
Fund, (D) the fair market values of each Fund, and (E) the liabilities
(excluding liability for Decommissioning) of the Funds incurred or unpaid at the
end of such period. Within three (3) business days after the end of each
calendar month and within three (3) business days after the close of each annual
accounting period of each Fund, and as soon as reasonably practicable after the
resignation or removal of a Decommissioning Trustee has become effective,
Decommissioning Trustee shall also provide El Paso secured web-based access to
the information described in clauses (A) – (E) of this Section 17. The
accounting shall also furnish El Paso such other information as Decommissioning
Trustee may possess and as may be necessary for El Paso, Decommissioning Trustee
and/or a Fiduciary Investment Manager to comply with any reporting requirements
applicable to any of such parties and/or the Funds. If the fair market value of
an asset in a Fund is not available, when necessary for accounting or reporting
purposes the fair market value of the asset shall be determined in good faith by
Decommissioning Trustee, assuming an orderly liquidation at the time of such
determination. In addition, upon the written request of El Paso, which may be at
any time and from time to time, Decommissioning Trustee shall provide El Paso
the fair market value of the assets in a Fund as of a date other than the last
day of a month or an annual accounting period of a Fund. If there is a
disagreement between the Decommissioning Trustee, a Fiduciary Investment Manager
and/or any other party as to any act or transaction reported in an accounting,
Decommissioning Trustee or the Fiduciary Investment Manager, as applicable,
shall have the right to have such disagreement settled by a court of competent
jurisdiction. Decommissioning Trustee shall make such other reports as may be
agreed upon in writing with El Paso.

Decommissioning Trustee shall retain its records and accountings related to the
Funds as long as necessary for the proper administration thereof and at least
for any period required by any applicable law, but with respect to each record
and account for not less than six (6) years following the creation thereof.

El Paso shall have the right to cause the books, records, and accounts of
Decommissioning Trustee that relate to the Funds to be examined and audited by
independent auditors designated by El Paso at such times as El Paso may
determine, and Decommissioning Trustee shall make such books, records, and
accounts available for such purposes at all reasonable times.

El Paso shall, with the cooperation of Decommissioning Trustee, prepare or, upon
agreement of Decommissioning Trustee, authorize Decommissioning Trustee to
prepare, such tax returns and other reports for or with respect to each Fund as
may be required from time to time by Applicable Law.

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

18



--------------------------------------------------------------------------------

SECTION 18. Rights of Decommissioning Trustee.

(A) Decommissioning Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement or required by the Texas
Trust Code, and no implied duties or obligations shall be read into this
Agreement against Decommissioning Trustee except such as are required by the
Texas Trust Code.

(B) Decommissioning Trustee shall not have any obligation to invest, manage,
control, make any payment from, or otherwise deal with, the Funds except as
expressly provided herein or in written guidelines or instructions received
pursuant to the terms hereof.

(C) Decommissioning Trustee may rely and shall be protected in acting upon any
certificate, statement, notice, or other writing believed by it to be genuine
and to have been signed or presented by the proper party or parties, and unless
it has actual knowledge to the contrary, Decommissioning Trustee shall not be
bound to make any investigation into the facts or matters stated in any
certificate, statement, notice, or other writing received by it.

(D) In the administration of the Funds hereunder, Decommissioning Trustee may
execute any of the trusts or powers hereof and perform its powers and duties
hereunder directly or through agents or attorneys and may consult with counsel,
accountants and other skilled persons to be selected and employed by it, and
Decommissioning Trustee shall not be liable for anything done or omitted by it
in accordance with the advice or opinion of any such counsel, accountants or
other skilled persons to the extent permitted by law and to the extent no such
action or omission constitutes negligence or willful misconduct by
Decommissioning Trustee.

(E) With respect to any obligation of El Paso hereunder to indemnify
Decommissioning Trustee, Decommissioning Trustee shall look solely to El Paso
and shall not have any lien upon the assets of the Funds to secure such
obligation.

SECTION 19. Notices.

(A) Except as otherwise provided in this Agreement, all notices under this
Agreement shall be in writing and be effective upon receipt if delivered by
(1) hand, (2) certified or registered United States Mail postage prepaid, or
(3) facsimile, provided that service by facsimile after 5:00 p.m. local time of
the recipient shall be deemed delivered on the following business day, as
follows:

If notice is to the Trustee:

Wells Fargo Bank

Attention Luke Provenzano, Vice-President

MAC T5002-061

1000 Louisiana, Suite 630

Houston, Texas 77002-5025

Facsimile (713)739-1071

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

19



--------------------------------------------------------------------------------

If notice is to the Grantor:

El Paso Electric Company

Attention Controller

123 W. Mills Avenue

El Paso, Texas 79901

Facsimile (915) 521-4772

and, if the notice is sent for the purposes described in Sections 5, 14(A),
14(B), and 19(B), with a copy to:

El Paso Electric Company

Office of the General Counsel

123 W. Mills Avenue

El Paso, Texas 79901

Facsimile (915) 521-4747

(B) Each person may change its address for purposes of notice under this
Agreement by notice complying with Section 20(A).

Any notice required under this Agreement may be waived in writing by the party
entitled thereto.

SECTION 20. Counterpart Execution. This Agreement may be executed in any number
of counterparts and by each of the parties hereto on separate counterparts; all
such counterparts shall together constitute but one and the same instrument.

SECTION 21. Effective Date. This Agreement shall become effective on the
“Effective Date” as defined herein.

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the day and year above written.

 

EL PASO: EL PASO ELECTRIC COMPANY By:  

/s/  Gary R. Hedrick

Title:  

CEO & President

By:  

/s/  David G. Carpenter

Title:  

VP - Corporate Planning & Controller

DECOMMISSIONING TRUSTEE: WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association By:  

/s/  Luke Provenzano

Title:  

Vice President

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

21



--------------------------------------------------------------------------------

STATE OF TEXAS

   §    §

COUNTY OF EL PASO

   §

The foregoing instrument was acknowledged before me this 6 day of March, 2006 by
Gary R. Hedrick, CEO & President of EL PASO ELECTRIC COMPANY, a Texas
corporation, on behalf of said corporation.

 

 

/s/  Carolina Pena

 

Notary Public

 

My commission expires: 3/24/2007

 

STATE OF TEXAS

   §    §

COUNTY OF EL PASO

   §

The foregoing instrument was acknowledged before me this 6 day of March, 2006 by
David G. Carpenter, VP of EL PASO ELECTRIC COMPANY, a Texas corporation, on
behalf of said corporation.

 

 

/s/  Carolina Pena

 

Notary Public

 

My commission expires: 3/24/2007

 

STATE OF TEXAS

   §    §

COUNTY OF HARRIS

   §

The foregoing instrument was acknowledged before me this 8 day of March, 2006 by
Luke Provenzano, V.P. of Wells Fargo Bank, National Association, a national
banking association, on behalf of said association.

 

 

/s/  Pamela J. Saucer

 

Notary Public

 

My commission expires: Oct. 18, 2006

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

22



--------------------------------------------------------------------------------

Appendix A

to

Decommissioning Trust Agreement

for Palo Verde Nuclear Generating Station

Unit 3

DEFINITION OF TERMS

ANPP Participation Agreement shall mean the Arizona Nuclear Power Project
Participation Agreement, dated as of August 23, 1973, as amended, among Arizona
Public Service Company, Salt River Project Agricultural Improvement and Power
District, Southern California Edison Company, Public Service Company of New
Mexico, Southern California Public Power Authority, Department of Water and
Power of The City of Los Angeles, and El Paso.

Applicable Law shall mean all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any federal, state, county, municipal, foreign,
international, regional, or other governmental authority, agency, board, body,
instrumentality, or court, and judgments, decrees, injunctions, writs, orders or
like action of any court, arbitrator, or other judicial or quasi-judicial
tribunal (including those pertaining to health, safety, the environment, or
otherwise).

Applicable Tax Law shall mean Code Section 468A, any comparable subsequent
provisions of the Code, the United States Treasury regulations promulgated under
such section or provisions, and other provisions of the Code relating to the
federal taxation of the Funds.

Code shall mean the Internal Revenue Code of 1986, as amended, or any successor
law.

Decommissioning shall mean the decommissioning and retirement from service of
Unit 3, and the related possession, maintenance, and disposal of material,
radioactive or otherwise used in or produced by or relating to Unit l,
including, without limitation: (i) placement and maintenance in a state of
protective storage; (ii) in-place entombment and maintenance;
(iii) dismantlement; (iv) removal, decontamination and disposition of equipment
and fixtures; (v) razing; (vi) removal and disposition of debris related to Unit
3 from the PVNGS Site; (vii) restoration of the PVNGS Site related to Unit 3 for
unrestricted use; (viii) any other actions relating to decommissioning and
retirement from service of Unit 3 required by the NRC; and (ix) all activities
undertaken incident to the implementation thereof.

Decommissioning Cost shall mean El Paso’s pro-rata share, under the ANPP
Participation Agreement, of the greater of (i) the latest estimate of
Termination Costs (as that term is defined by the ANPP Participation Agreement)
for Unit 3 or (ii) the minimum amount required by the NRC to be funded for the
decommissioning of Unit 3.

Deemed Distribution Amount shall mean an amount in the Decommissioning Trust
Fund that is treated by Applicable Tax Law as having been distributed by reason
of the disqualification of all or a part of such Fund.

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

A-1



--------------------------------------------------------------------------------

Excess Contribution shall mean the amount by which cash payments made (or deemed
made) by El Paso into the Decommissioning Trust Fund during any taxable year of
El Paso exceeds the payment limitation imposed by Applicable Tax Law.

Expenses shall mean: (a) in the case of the Decommissioning Trust Fund, (i) the
tax imposed by Code Section 468A(e)(2); (ii) any state or local tax imposed on
the income or the assets of such Fund; and (iii) legal, accounting, and
actuarial fees and expenses, trustee’s fees and expenses, and all other ordinary
administrative costs and incidental expenses, incurred by Decommissioning
Trustee, a Fiduciary Investment Manager, or El Paso in connection with the
operation of such Fund, but in each case only to the extent permitted by Code
Section 468A(e)(4)(B) or other Applicable Tax Law to be paid from the assets of
a “Nuclear Decommissioning Reserve Fund,” as that term is used in Applicable Tax
Law; and (b) in the case of the Second Fund, (i) any federal, state, or local
tax actually paid by El Paso with respect to the income or the assets of such
Fund including a payment to El Paso of the federal income tax (at the statutory
rate) with respect to the taxable income of such Fund required to be included on
El Paso’s federal income tax return; and (ii) legal, accounting and actuarial
expenses, trustee’s fees and expenses, and all other ordinary administrative
costs and incidental expenses, incurred by Decommissioning Trustee, a Fiduciary
Investment Manager, or El Paso in connection with the operation of such Fund;
provided, however, Expenses shall not include taxes on or with respect to fees
paid to Decommissioning Trustee or a Fiduciary Investment Manager and taxes that
Code Section 4951 requires be paid by Decommissioning Trustee.

Fiduciary Investment Manager shall mean any institution or professional
appointed by El Paso, other than Decommissioning Trustee, who is responsible for
the investment and reinvestment of the Funds.

License shall mean NRC Facility Operating License No. NPF-41, issued
December 31, 1984, as the same may be amended, modified, extended, renewed or
superseded from time to time.

NRC shall mean the Nuclear Regulatory Commission of the United States of America
or any successor agency.

PVNGS shall mean the Palo Verde Nuclear Generating Station, which is located on
the PVNGS Site.

PVNGS Site shall mean the real property located in Maricopa County, Arizona,
approximately 36 miles west of the City of Phoenix, Arizona and approximately 16
miles west of the City of Buckeye, Arizona, which legal description is contained
in Appendix B to the ANPP Participation Agreement.

Qualified Investments shall mean investments that meet the intent, standards,
liabilities, and general and specific requirements and conditions on investments
as set forth in Section 7 herein.

Unit 3 shall mean the 1270 megawatt unit, commonly known as Unit3, at PVNGS.

Palo Verde Unit 3 Nuclear Decommissioning Trust

 

A-2